Citation Nr: 0943902	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for myasthenia gravis, 
including as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to January 1968 with service in Vietnam from 
October 1966 to September 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Huntington Regional Office (RO) 
of the Department of Veterans Affairs (VA.  In December 2007, 
the Veteran testified at a Decision Review Officer (DRO) 
hearing; a transcript of that hearing is of record.  In 
August 2008 correspondence, the Veteran was notified that a 
Travel Board hearing was scheduled in October 2009.  He was 
advised to complete the attached hearing confirmation by 
September 15, 2009; otherwise it would be assumed that he 
could not appear.  The Veteran did not respond, and to date 
he has not indicated a desire to reschedule a Board hearing.  

Treatment records dated from April 2008 to March 2009 from 
Huntington VA Medical Center were associated with the claims 
file without a waiver of RO initial consideration of such 
evidence.  A governing regulation provides that when 
pertinent (emphasis added) evidence is submitted by an 
appellant without a waiver of RO consideration it must be 
referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC).  38 C.F.R. 
§ 20.1304 (2009).  On review of the additional evidence 
received from April 2008 to March 2009, the Board finds that 
in part it is not pertinent as it merely restated a past 
medical history of myasthenia gravis.  None of the additional 
evidence is new evidence suggesting a relationship between 
myasthenia and the Veteran's service or Agent Orange 
exposure.  Consequently, it is not necessary for the Board to 
remand the matter on appeal for RO initial review of the 
additional evidence. 

The Board notes that in an August 2008 statement, a 
representative from the VFW indicated that the Veteran was 
retaining a private lawyer.  On January 2009 VA Form 21-22a, 
appointment of individual as claimant's representative, the 
Veteran clarified that representation of the private lawyer, 
Michael Miskowiec, was limited to his claim seeking service 
connection for post-traumatic stress disorder (PTSD). 

The Board also notes that in January 2009, the Veteran filed 
a notice of disagreement (NOD) with a March 2008 rating 
decision that denied service connection for PTSD.  In August 
2009, the RO acknowledged that an NOD had been filed and that 
it would subsequently issue a statement of the case (SOC).  
As an SOC has not yet been issued, this matter is referred to 
the RO for further action.


FINDINGS OF FACT

1.  Entitlement to service connection for myasthenia gravis 
as secondary to Agent Orange exposure was denied in a May 
2003 rating decision; the Veteran did not submit a notice of 
disagreement with this decision.

2. Service connection was denied in May 2003 because 
myasthenia gravis was not shown in service, was not medically 
associated with any injury, disease, or event that occurred 
in service; and was not medically or scientifically linked 
with exposure to Agent Orange in Vietnam and service 
connection, by presumption, was not warranted.   

3. Entitlement to service connection for myasthenia gravis as 
secondary to Agent Orange exposure was denied in a September 
2004 rating decision on the basis that new and material 
evidence had not been submitted to reopen the claim; the 
Veteran did not submit a notice of disagreement with this 
decision.

4.  The additional evidence submitted since September 2004 
regarding myasthenia gravis is either cumulative or redundant 
of the evidence previously of record, or is insufficient to 
establish a reasonable possibility of substantiating the 
claim of entitlement to service connection for metathesis 
gravis, including as secondary to Agent Orange exposure.  





CONCLUSION OF LAW

The September 2004 rating decision, which confirmed the 
denial of service connection for myasthenia gravis, including 
as secondary to exposure to Agent Orange, is final; the 
evidence received since the September 2004 decision is not 
new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, in letters dated in June 2004 (pre-
adjudication) and December 2005, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claim to reopen, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
The June 2004 letter also informed the Veteran of the reasons 
for the prior denial and the type of evidence needed to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  After proper VCAA notice was provided, the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim to reopen the underlying claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment and personnel records, VA and 
private treatment records, and Social Security Administration 
(SSA) records.  Although the Veteran indicated at his 
December 2007 DRO hearing that he was treated for muscle 
weakness in 1969 or 1970 by Dr. S. S., he also indicated that 
Dr. S. S. was deceased.  The Board notes that attempts to 
obtain the additional evidence would be futile.  Also of 
record and considered in connection with the appeal are 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence, including 
participating in a December 2007 DRO hearing.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, with exception, 38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant. 
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted. Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

B.  Service Connection for Myasthenia Gravis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To prevail on the issues of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further 
provides that, if a Veteran was exposed to a herbicide agent 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda (PCT); prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or esotheliomas).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become 
manifest to a degree of 10 percent or more, even though there 
is no record of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Historically, the Board notes that in a May 2003 rating 
decision, the RO denied service connection on the basis that 
myasthenia gravis was not shown in service, was not medically 
associated with any injury, disease, or event that occurred 
in service; and was not medically or scientifically linked 
with exposure to Agent Orange in Vietnam, and service 
connection, by presumption, was not warranted. Service 
connection for myasthenia gravis as secondary to Agent Orange 
exposure was denied in a September 2004 rating decision on 
the basis that new and material evidence had not been 
submitted to reopen the claim; the Veteran did not submit a 
notice of disagreement with this decision. Therefore, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009). 

The evidence of record at the time of the September 2004 
rating decision included service treatment records which were 
silent for complaints, treatment, or findings relating to 
myasthenia gravis.  Also, January to March 2003 treatment 
records from West Virginia University Hospitals/Ruby Memorial 
Hospital showed that the Veteran was treated for myasthenia 
gravis in January 2003.  
 
The evidence received since the September 2004 rating 
decision includes additional statements, copies of service 
personnel records, private treatment records from Vanderbilt 
Medical Center dated in November 2002, Horizon Medical Center 
dated in November 2002, January 2003 to July 2004 treatment 
records from West Virginia University Hospitals/Ruby Memorial 
Hospital and Dr. L. G.; a June 2003 SSA disability 
determination awarding disability benefits for Graves 
ophthalmopathy and thyroid disorders (except malignant 
neoplasm) and medical records considered in conjunction with 
that determination; March 2004 to March 2009 treatment 
records from Huntington VAMC; and December 2007 DRO hearing 
transcript, which revealed that the Veteran was diagnosed 
with myasthenia gravis in January 2003 and received continued 
physical and psychiatric treatment for several chronic 
disorders.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for myasthenia gravis, 
including as secondary to Agent Orange exposure, the 
subsequently received evidence is either cumulative or 
redundant of the evidence previously of record, or it does 
not raise a reasonable possibility of substantiating the 
claims.  Much of the evidence is cumulative or redundant in 
that it merely shows that the Veteran has been diagnosed with 
myasthenia gravis.  The evidence which is not cumulative or 
redundant does not relate to an unestablished fact necessary 
to substantiate the claim, that myasthenia gravis has been 
either incurred in or aggravated during active service or is 
medically or scientifically linked to the Veteran's Agent 
Orange exposure.  There is no medical opinion that bears on 
the possible etiology of the condition at issue.  For these 
reasons, the Board finds that the evidence received since the 
September 2004 rating decision is not new and material.  
Accordingly, reopening of the claim is not in order.

The Board acknowledges that the Veteran has consistently 
claimed that his myasthenia gravis is related to his Agent 
Orange exposure.  However, as noted above, this type of 
condition has not been recognized as a presumptive condition 
of Agent Orange exposure under the provisions of 38 C.F.R. § 
3.307.  Further, no scientific or medical evidence to support 
the Veteran's assertions has been presented.  As a lay person 
without the appropriate training and expertise, he simply is 
not competent to provide a probative opinion on the origins 
of a specific disability as complex as myasthenia gravis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for myasthenia gravis, including 
as secondary to Agent Orange exposure; the appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


